In the United States Court of Federal Claims
                                          No. 17-183 C
                                    Filed: February 27, 2018*


****************************************             15 U.S.C. § 631(a) (Commerce and Trade,
                                       *                    Aid to Small Business, Declaration
                                       *                    of Policy);
SIGMATECH, INC.,                       *             13 C.F.R. § 121.201 (North American
                                       *                    Industry Classification System Size
      Plaintiff,                       *                    Standards);
                                       *             48 C.F.R. § 9.104-1 (General Standards);
v.                                     *                    § 10.001(b) (Market Research
                                       *                    Policy); § 19.502-2(b)(1)–(2) (the
THE UNITED STATES,                     *                    “Rule of Two”);
                                       *             Rule of the United States Court of Federal
      Defendant.                       *                    Claims (“RCFC”) 62(c) (Stay of
                                       *                    Proceedings to Enforce a Judgment,
                                       *                    Injunction Pending an Appeal).
****************************************

Roderic G. Steakley, Sirote & Permutt, P.C., Huntsville, Alabama, Counsel for Plaintiff.

Agatha Koprowski, United States Department of Justice, Civil Division, Washington, D.C.,
Counsel for the Government.



              MEMORANDUM OPINION AND FINAL ORDER DENYING
           PLAINTIFF’S MOTION FOR AN INJUNCTION, PENDING APPEAL

BRADEN, Chief Judge.

        This Memorandum Opinion And Final Order denies Sigmatech Inc.’s (“Sigmatech”)
January 30, 2018 Motion For An Injunction, Pending Appeal. The January 30, 2018 Motion was
filed, pursuant to Rule of the United States Court of Federal Claims (“RCFC”) 62(c), pending
Sigmatech’s appeal of Sigmatech, Inc. v. United States, No. 17-183C, 2018 WL 314850 (Fed. Cl.
Jan. 5, 2018).




       *
         On February 20, 2018, the court forwarded a sealed copy of this Memorandum Opinion
And Final Order to the parties to redact any confidential and/or privileged information from the
public version and note any citation or editorial errors that require correction on or by February
27, 2018. The parties did not propose any redactions or revisions. ECF Nos. 66, 67.
         The factual and procedural background relevant to Sigmatech’s January 30, 2018 Motion
is set forth in Sigmatech, Inc., No. 17-183C, 2018 WL 314850 at *1–6, that determined that “the
Contracting Officer’s [“CO”] August 10, 2016 decision to set aside the November 1, 2016
Solicitation [as a] small business[ set-aside] was neither arbitrary nor capricious, because the
‘small business’ potential bidder information gathered through the June 6, 2016 [Request For
Information (“RFI”)] and the [United States Army Security Assistance Command (“USASAC”)]’s
August 9, 2016 Market Research Report provided the [CO] with sufficient facts to form ‘a
reasonable expectation that: (1) [o]ffers will be obtained from at least two responsible small
business concerns . . . ; and (2) [a]ward will be made at fair market prices.’” Id. at *16 (quoting
48 C.F.R. § 19.502-2(b)1).

I.     Jurisdiction.

        RCFC 62(c) states that “[w]hile an appeal is pending from a[] . . . final judgment that grants,
dissolves, or denies an injunction, the court may suspend, modify, restore, or grant an injunction
on terms for bond or other terms that secure the opposing party’s rights.” RCFC 62(c); see also
J.W.K. Int’l Corp. v. United States, 49 Fed. Cl. 364, 366 (Fed. Cl. 2001) (determining that
“jurisdiction to grant a stay of the [c]ourt’s own judgment continues to reside in [the United States
Court of Federal Claims] until the [United States] Court of Appeals [for the Federal Circuit] issues
its mandate”) (citations omitted).

      The Government’s April 21, 2017 Cross-Motion And Response argues that Sigmatech
waived injunctive relief, because it failed to address entitlement to such relief in Sigmatech’s
March 24, 2017 Motion For Judgment On The Administrative Record. 4/21/17 Gov’t Mot. at 36.

        Sigmatech’s May 5, 2017 Reply counters that it did not waive injunctive relief, because
the March 24, 2017 Motion For Judgment On The Administrative Record stated that “the [Army]’s
decision is due to be vacated and the [Army] should be required to issue the November 1, 2016
Solicitation on a Full and Open basis or such additional relief as the Court may deem appropriate.”
5/5/17 Pl. Reply at 28 (quoting 3/24/17 Pl. Mot. at 8). Sigmatech also adds that the prayer for
relief evidences that it did not waive any argument for injunctive relief. 5/5/17 Pl. Reply at 28.

        In this case, the court’s December 29, 2017 Memorandum Opinion And Final Order denied
Sigmatech’s March 24, 2017 Motion For Judgment On The Administrative Record and granted
the Government’s April 21, 2017 Cross-Motion. See Sigmatech, Inc., No. 17-183C, 2018 WL
314850, at *16. As such, it was not necessary for the court to address whether Sigmatech waived
a request for injunctive relief, since any such argument would be moot. Id. at 16. Therefore, the
court did not “grant[], dissolve[], or den[y] an injunction[.]” RCFC 62(c). Nevertheless, since the
court’s December 29, 2017 Memorandum Opinion And Final Order denied Sigmatech relief that
would have been the equivalent of injunctive relief, the court has determined today that it has
jurisdiction to adjudicate Sigmatech’s January 30, 2018 Motion For An Injunction, Pending

       1
          FAR 19.502-2(b) requires that a CO “set aside any acquisition over $150,000 for small
business participation[,] when there is a reasonable expectation that: (1) [o]ffers will be obtained
from at least two responsible small business concerns . . . ; and (2) [a]ward will be made at fair
market prices[.]” 48 C.F.R. § 19.502-2(b) (the “Rule of Two”).



                                                  2
Appeal. See Lawson Envtl. Servs, LLC v. United States, 128 Fed. Cl. 14, 17 (Fed. Cl. 2016) (“by
declining to declare the award illegal, the [c]ourt refused to set aside the contract or grant what
would have been tantamount to injunctive relief . . . . [Therefore, RCFC] 62(c) is the proper
procedural vehicle for the relief Plaintiff now seeks”).

II.    Standard Of Review For Issuing A Stay, Pending Appeal.

        “An injunction is a drastic and extraordinary remedy, which should not be granted as a
matter of course.” See Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010); see also
Lawson Envtl. Servs, LLC, 128 Fed. Cl. at 17 (“An injunction pending appeal pursuant to Rule
62(c) is an extraordinary remedy[.]”); 11A C. WRIGHT, A. MILLER, & M. KANE, FEDERAL
PRACTICE AND PROCEDURE § 2948 (3d ed. 2004) (“a preliminary injunction is an extraordinary and
drastic remedy, one that should not be granted unless the movant, by a clear showing, carries the
burden of persuasion”). The movant bears the burden of persuasion, when requesting that the court
grants an injunction. See Lawson Envtl. Servs, LLC, 128 Fed. Cl. at 17.

        In deciding whether a party is entitled to injunctive relief, the court must consider the
following factors: (1) whether the movant has made a strong showing that it is likely to succeed
on the merits; (2) whether the movant will be irreparably injured absent an injunction; (3) whether
issuance of the injunction will substantially injure the other interested parties; and (4) where the
public interest lies. See Standard Havens Prods., Inc. v. Gencor Indus., Inc., 897 F.2d 511, 512
(Fed. Cir. 1990). And, “[e]ach factor . . . need not be given equal weight.” Id. Therefore, the
court’s consideration may allow for an injunction pending appeal, when the movant “establishes
that it has a strong likelihood of success on appeal, or where, failing that, it can nonetheless
demonstrate a substantial case on the merits,” provided the other factors weigh in favor of the
movant. Id. at 513 (emphasis in original).

III.   The Court’s Resolution.

       A.      Sigmatech, Inc. Has Failed To Show A Likelihood Of Success On The Merits.

        “[L]ikelihood of success on the appeal is not a rigid concept.” Standard Havens Prods.,
Inc., 897 F.2d at 512. But, “where a movant seeks to relitigate several issues that the opinion
addressed fully and resolved or otherwise failed to raise issues with the opinion that are so novel
as to merit the extraordinary remedy of injunctive relief pending appeal, the [c]ourt will deny an
injunction.” Lawson Envtl. Servs, LLC, 128 Fed. Cl. at 17 (internal quotation marks and citation
omitted).

        Sigmatech insists that it is likely to succeed on the merits on appeal for four reasons: (1)
Amendments 3 and 4 to the November 1, 2016 Solicitation establish that the Rule of Two decision
was arbitrary, capricious, an abuse of discretion, and not otherwise in accordance with law; (2) a
subcontractor’s Army FMS systems experience cannot be considered to satisfy the Rule of Two;
(3) the court’s Rule of Two analysis was flawed; and (4) the Army failed to perform the required
market research to ascertain the proposed bidders’ technical acceptability. 1/30/18 Pl. Mot. at 8–
28.




                                                 3
               1.      Amendments 3 And 4 To The November 1, 2016 Solicitation Do Not
                       Establish That The Rule Of Two Decision Was Arbitrary, Capricious,
                       An Abuse Of Discretion, Nor Otherwise Contrary To Law.

       First, Sigmatech argues that “Amendments 3 and 4 [of the November 1, 2016 Solicitation]
prove that the [Army’s] Rule of Two decision was arbitrary, capricious, an abuse of discretion,
and not otherwise in accordance with law,” because “both amendments show[] that the [Army]’s
market research was fundamentally flawed.” 1/30/18 Pl. Mot. at 8–9.

        Amendment 3 did not change the corporate experience requirement of the November 1,
2016 Solicitation, as it simply restated the requirement that an offeror must have Army-specific
FMS corporate experience to satisfy the technical requirement. Compare AR 887 (November 1,
2016 Solicitation) (requiring that all proposals demonstrate experience with “[p]rogram
management support and recommendations for Army FMS systems”), with ECF No. 39-1
(Amendment 3) (“The Government will not accept corporate experience project reference other
than US Army FMS Systems”). The November 1, 2016 Solicitation also permitted offerors to
include the corporate experience of their major sub-contractors, when reporting FMS corporate
experience. AR 887 (“Projects submitted to demonstrate experience must address experience as
an entity . . . [and] ‘Entity’ can include the corporate experience of major subcontractor(s)[.]”
(emphasis added)); see also AR 920 (stating that the corporate experience requirement “includes
the Offeror and any proposed subcontractors”). Therefore, Amendment 3 did not change the
corporate experience requirement of the November 1, 2016 Solicitation.

        Likewise, Amendment 4 maintained the November 1, 2016 Solicitation’s requirement that
an offeror must have one year of corporate experience since 2013. AR 887; ECF No. 42-2 at 36
(Amendment 4). The November 1, 2016 Solicitation required offerors to have “one year of
[corporate] experience within the last three years,” i.e., since 2013, (AR 887). But, the Army did
not accept offerors until August 2017, because Sigmatech filed a bid protest on November 15,
2016 with the Government Accountability Office, (AR 1000), and on February 7, 2017 in the
United States Court of Federal Claims, ECF No. 1. To account for the additional time required to
adjudicate Sigmatech’s bid protests, Amendment 4 states that an offeror “must have one (1) year
of [corporate] experience within the last (4) years[.]” ECF No. 42-2 at 42. In addition, Sigmatech
views Amendment 4 as improperly changing “the [Army]’s Source Selection Plan[.]” 1/30/18 Pl.
Mot. at 11. But, the Army’s Source Selection Plan, marked “FOR OFFICIAL USE ONLY,” was
an internal Army document, “provid[ing] the strategy for the source selection of this acquisition.”
AR 916, 920. Source selection plans do not afford any rights to offerors; instead, the text of the
solicitation governs the procurement. See Allied Tech. Grp., Inc. v. United States, 94 Fed. Cl. 16,
41 (Fed. Cl. 2010) (“[T]his [c]ourt consistently has held that source selection plans and other
internal documents are guidelines that do not give any rights to offerors.”), aff’d on other grounds,
649 F.3d 1320 (Fed. Cir. 2011). Therefore, Amendment 4 was entirely consistent with the
corporate experience requirement of the November 1, 2016 Solicitation.




                                                 4
               2.      The November 1, 2016 Solicitation Permits The Army To Consider The
                       Army FMS Systems Experience Of The Offeror And Its Major
                       Subcontractors.

        Second, Sigmatech argues that the court “erred in determining that the [Army] had a
rational factual basis for finding that any of the bidders possessed relevant corporate
experience[, because] . . . the [November 1, 2016] Solicitation required offerors to demonstrate at
least one example of their own creditable corporate experience as a prime contractor, including the
required ‘Army FMS systems’ experience.” 1/30/18 Pl. Mot. at 12–13 (citing AR 994). The court,
however, did not determine “that the [Army] had a rational factual basis for finding that any of the
bidders possessed relevant corporate experience.” 1/30/18 Pl. Mot. at 12. Instead, the court
determined that “the [CO]’s August 10, 2016 decision to set aside the November 1, 2016
Solicitation for small businesses was neither arbitrary nor capricious, because the ‘small business’
potential bidder information gathered through the June 6, 2016 [Request For Information (“RFI”)]
and the [United States Army Security Assistance Command (“USASAC”)]’s August 9, 2016
Market Research Report provided the CO with sufficient facts to form ‘a reasonable expectation
that: (1) [o]ffers will be obtained from at least two responsible small business concerns . . . ; and
(2) [a]ward will be made at fair market prices.’” Sigmatech, Inc., No. 17-183C, 2018 WL 314850,
at *16 (quoting 48 C.F.R. § 19.502-2(b)). Sigmatech also misreads the November 1, 2016
Solicitation, that explicitly permits the Army to consider the Army FMS systems experience of the
offeror and its major subcontractors. AR 886–87 (“Projects submitted to demonstrate experience
must address experience as an entity . . . [, and] ‘Entity’ can include the corporate experience of
major subcontractor(s)[.]”) (emphasis added); AR 920 (clarifying that corporate experience
“includes the Offeror and any proposed subcontractors”).

               3.      The Court’s December 29, 2017 Memorandum Opinion And Final
                       Order Determined That The FAR Does Not Require The CO To
                       Determine “Capability,” When Making A Rule Of Two Determination.

        Third, Sigmatech argues that the court “failed to apply the [Army]’s stated requisite
methodology for conducting a Rule of Two analysis.” 1/30/18 Pl. Mot. at 15. Sigmatech raised
this argument in the March 24, 2017 Motion (3/24/17 Pl. Mot. at 30) and it was addressed in the
court’s December 29, 2017 Memorandum Opinion And Final Order, as follows:

       Sigmatech advances several arguments to support the assertion that the [CO]'s
       small business set-aside decision was arbitrary and capricious, all of which focus
       on whether it was reasonable for the [CO] to determine that the eight “small
       business” potential bidders were capable of performing the requirements of the
       November 1, 2016 Solicitation. 3/24/17 Pl. Mot. But, the [Federal Acquisition
       Regulation (“FAR”)] does not require the [CO] to determine “capability” when
       making a Rule of Two determination. The [CO] is required only to have “a
       reasonable expectation that: (1) [o]ffers will be obtained from at least two
       responsible small business concerns . . . ; and (2) [a]ward will be made at fair market
       prices.” 48 C.F.R. § 19.502–2(b) (emphasis added).

Sigmatech, Inc., No. 17-183C, 2018 WL 314850, at *15.



                                                 5
        Sigmatech’s attempt to relitigate this issue does not weigh in favor of the court issuing the
“extraordinary remedy of injunctive relief[.]” See Lawson Envtl. Servs, LLC, 128 Fed. Cl. at 17
(internal quotation marks and citation omitted).

               4.      The Army’s Market Research Had A Rational Basis And Was
                       Conducted In Accordance With FAR Part 10.

         Fourth, Sigmatech argues, for this first time, that “[t]he [Army]’s market research lacked a
rational basis and was not in accordance with FAR Part 10, [because] . . . the [Army] did not
consider all the requirements of the [Performance Work Statement] in evaluating the technical
capabilities of the [RFI] respondents.” 1/30/18 Pl. Mot. at 17. Specifically, the Army should have
evaluated the proposed bidders’ responses to RFI Question 16, based on the seventy-five detailed
tasks listed in Paragraphs C.13.3 through C.13.4.3 of the Performance Work Statement, instead of
the general requirements listed in Paragraph C.13.2. 1/30/18 Pl. Mot. at 17–20 (citing AR 50–53
(RFI); AR 66–77 (Performance Work Statement)).

        FAR Part 10 provides that an agency has substantial discretion in determining how much
and what type of market research is “appropriate to the circumstances” for the purpose of
“[d]etermining if sources capable of satisfying the agency’s requirements exist.” 48 C.F.R. §
10.001(a); see also Assessment and Training Solutions Consulting Corp. v. United States, 96 Fed.
Cl. 772 (Fed. Cl. 2010) (determining that the CO’s market research and set-aside decision were
reasonable, in light of the “regulatory guidance [provided in FAR Part 10] and the discretion
afforded the agencies and contracting officers in making such procurement-related
determinations”). Moreover, FAR Part 10 provides that “[w]hen conducting market research,
agencies should not request potential [bidders] to submit more than the minimal information
necessary.” 48 C.F.R. § 10.001(b).

        In this case, the Army determined that the “minimal information necessary” to make a Rule
of Two determination was set forth in Paragraph C.13.2 of the Performance Work Statement, that
includes eight general requirements: (1) Human Resource Support; (2) Resource Management
Support; (3) Program Management Plans & Integration; (4) Cost Estimating/Analysis; (5)
Schedule Development/Assessment; (6) Analysis and Workforce Development; (7) International
Program Support; and (8) Security Assistance Program Support. AR 66 (draft Performance Work
Statement issued with RFI); AR 842 (Performance Work Statement issued with November 1, 2016
Solicitation). In addition, the RFI requested information about the

       expertise [the offeror] possess[es] in providing support services in the following
       areas: human resources, program management, cost estimating/analysis, schedule
       development & assessment, analysis & leadership development, international
       program support, security assistance program that includes planning, coordination,
       implementation, and monitoring or assigned equipment on FMS cases with
       multiple FMS customers?

AR 8–9 (RFI Question 16); see also AR 553, 555, 558, 561, 564, 567, 570, 581, 587 (USASAC
excel spreadsheets evaluating offerors’ RFI Question 16 responses, based on this criteria).




                                                 6
       The purpose of the RFI was to request information relevant to the general requirements of
contract performance, so that the CO could determine whether the Rule of Two was met, i.e.,
whether “there is a reasonable expectation that: (1) [o]ffers will be obtained from at least two
responsible small business concerns . . . ; and (2) [a]ward will be made at fair market prices.” 48
C.F.R. § 19.502-2(b); AR 1747–48. As court’s December 29, 2017 Memorandum Opinion And
Final Order explained:

       The Rule of Two . . . does not require the [CO] to find that any two specific small
       businesses are responsible; the [CO] only must “reasonably expect” that two
       responsible small businesses will submit offers. See Adams & Assocs.[, Inc. v.
       United States], 741 F.3d [102,] 111 (“a set-aside determination requires only that
       the [CO] have a reasonable expectation that likely small business offerors will
       survive a future responsibility determination”) [“Adams & Assocs. II”]; see also
       McKing Consulting Corp. v. United States, 78 Fed. Cl. 715, 726 (2007) (“[T]he
       actual merits of the individual bids are not dispositive on the issue of the
       reasonableness of the [CO]'s expectations.”); Greenleaf Constr. Co. v. United
       States, 67 Fed. Cl. 350, 361 (2005) (“The logic behind the Rule [of Two] is
       obvious—it may not be possible for a CO to gauge bidder responsibility and price
       fairness before a solicitation is even issued.”).

Sigmatech, Inc., No. 17-183C, 2018 WL 314850, at *14.

       In addition, the December 29, 2017 Memorandum Opinion And Final Order observed,

       Sigmatech . . . conflates a Rule of Two set-aside determination with a responsibility
       determination made under FAR 9.104-1. The Rule of Two “determines whether
       there is a reasonable expectation that at least two responsible small businesses will
       make an offer at fair market prices, while the latter [i.e., a responsibility
       determination] determines whether an individual contractor is responsible in the
       context of awarding a contract.” See Adams & Assocs. II, 741 F.3d at 111.
       Therefore, at this stage in the procurement process, i.e., pre-award, the [CO] is not
       required to determine that any two particular small businesses are responsible; the
       [CO] need only reasonably expect that two responsible small businesses will
       submit offers. See Adams & Assocs. II, 741 F.3d at 111; see also McKing
       Consulting Corp., 78 Fed. Cl. at 726 (“[T]he actual merits of the individual bids are
       not dispositive on the issue of the reasonableness of the [CO]'s expectations.”);
       Greenleaf Constr. Co., 67 Fed. Cl. at 361 (“The logic behind the Rule [of Two] is
       obvious—it may not be possible for a CO to gauge bidder responsibility and price
       fairness before a solicitation is even issued.”). For this reason, the United States
       Court of Federal Claims has determined that “the fact that six small businesses
       respond[ed] to the RFI, standing alone, could have been sufficient to form a
       reasonable expectation of offers from two responsible small businesses.” Mgmt. &
       Training Corp., 118 Fed. Cl. 155, 170 (Fed. Cl. 2013) (citing McKing Consulting
       Corp., 78 Fed. Cl. at 725 (“If four companies expressed interest in the project before
       the actual Solicitation was even issued, the [CO] certainly could have reasonably
       expected that at least two of those companies would submit responsive bids.”)).

 Id. at *15 (footnote omitted).

                                                 7
       Sigmatech also argues that “[t]he [Army]’s market research lacked a rational basis, and
was not in accordance with FAR Part 10, [because] . . . the [Army] failed to revisit its technical
capability analysis after issuing . . . Amendment 3 (which clarified that only Army [FMS systems]
experience would satisfy the [Army’s corporate experience] requirements).” 1//30/18 Pl. Mot. at
17–18. The court, however, already determined herein that Amendment 3 did not change the terms
of the November 1, 2016 Solicitation with respect to the Army’s evaluation of corporate
experience. AR 886–87, 920.

        For these reasons, the court has determined that Sigmatech has not demonstrated a
likelihood of success on the merits of the pending appeal.

       B.      Other Factors Also Warrant Denial Of Injunctive Relief In This Case.

       Assuming arguendo that Sigmatech demonstrated a likelihood of success on the merits,
the remaining factors weigh against granting an injunction.

        Sigmatech argues that it will be irreparably harmed absent an injunction pending appeal,
because it “will be unable to protest any subsequent award[,] even if the award was made in an
unlawful manner” and “should the [United States Court of Appeals for the Federal Circuit]
overturn the [court’s December 29, 2017 Memorandum Opinion And Final Order], the
cancellation of a new award could be challenging.” 1/30/18 Pl. Mot. at 25 (emphasis added).
There is no basis in the Administrative Record or otherwise for such speculation. Nevertheless,
Sigmatech asserts that “if injunctive relief is not granted, it will be irreparably harmed by losing a
significant portion of its business and will be required to let go of the staff it has trained and
developed over the years to provide exemplary support services for the FMS Systems relied upon
by USASAC.” 1/30/18 Pl. Mot. at 25–26. An unsuccessful protester, however, must show more
than a threat “it will be put out of business” to satisfy the irreparable harm factor. See Akima Intra-
Data, LLC v. United States, 120 Fed. Cl. 25, 28–29 (Fed. Cl. 2015).

        Sigmatech adds that the balance of hardships “tips sharply” in its favor, because “[t]he
[Army] . . . will suffer no harm, if Sigmatech’s requested injunctive relief is granted” and
“Sigmatech would be significantly harmed if the [Army] is permitted to award the contract[,]
because Sigmatech is currently precluded from bidding as a prime and will be precluded from
protesting an award.” 1/30/18 Pl. Mot. at 26, 27. Sigmatech further reasons that it “is the
incumbent . . . and is in a position to continue to provide these services.” 1/30/18 Pl. Mot. at 26.
“[T]here’s the rub.” WILLIAM SHAKESPEARE, HAMLET act 3, sc. 1. It is the Army that has been
harmed, because Sigmatech’s bid protest has delayed the Army’s ability to obtain lower-priced
and better-value services from a small business.2 4/21/17 Gov’t Mot. at 37.



       2
          Since Sigmatech is no longer a small business under the applicable North American
Industry Classification System Code, the Army has been required, while Sigmatech’s bid protest
is pending, to execute multiple Limited Source Justification and Approvals (“J&As”) for more
than $15 million to extend FMS services under Sigmatech’s incumbent contract, instead of
awarding a new contract to a small business. AR 1752 (12/18/15 J&A executed by the USASAC
to increase the ceiling amount of Sigmatech’s incumbent contract by $3.6 million); AR 1752


                                                  8
        Finally, Sigmatech argues “[i]t is of primary importance to the public that the services it
acquires[,] for the effective functioning of the government[,] . . . be provided by companies capable
of providing excellence at a reasonable, competitive price” and that “there be no disruption or
degradation in the provision of ongoing services.” 1/30/18 Pl. Mot. at 27–28. Here, Sigmatech
simply assumes that a small business awardee will not be “capable of providing excellence at a
reasonable, competitive price.” There is no evidence in Administrative Record, however, to
support Sigmatech’s argument that there will be a “disruption or degradation in the provision of
ongoing services.” 1/30/18 Pl. Mot. at 28. Sigmatech also touts that it “is providing these
services . . . in an exemplary manner. Therefore, there is no pressing need to issue an award of the
contract.” 1/30/18 Pl. Mot. at 28. But, “[i]t is the declared policy of the Congress that the
Government should aid, counsel, assist, and protect insofar as is possible, the interests of small-
business concerns in order to preserve free competitive enterprise, to insure that a fair proportion
of the total purchases and contracts or subcontracts for property and services for the
Government . . . be placed with small-business enterprises, to insure that a fair proportion of the
total sales of Government property be made to such enterprises, and to maintain and strengthen
the overall economy of the Nation.” 15 U.S.C. § 631(a); see also Data Transformation Corp. v.
United States, 13 Cl. Ct. 165, 175–76 (Cl. Ct. 1987) (determining that small business set-asides
benefit the public through small business participation in government contracting). Therefore,
Sigmatech’s past performance does not entitle it to a contract in perpetuity that precludes or pre-
empts the Army from obtaining the potential benefits of lower prices and better services that may
be offered by a new market entrant that is a small business.

        For these reasons, the court has determined that Sigmatech failed to establish that it is
entitled to injunctive relief, pursuant to RCFC 62(c).

IV.    Conclusion.

       For these reasons, Sigmatech’s January 30, 2018 Motion For An Injunction, Pending
Appeal is denied.

       IT IS SO ORDERED.

                                                              s/ Susan G. Braden
                                                              SUSAN G. BRADEN
                                                              Chief Judge




(6/29/16 J&A executed by the USASAC to increase the ceiling amount of Sigmatech’s incumbent
contract by $11.7 million).



                                                 9